Citation Nr: 1443982	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for right arm and hand neuropathy, as secondary to service-connected right shoulder disability.

2.  Entitlement to an increased rating, in excess of 30 percent, for post traumatic degenerative joint disease (DJD) and right shoulder disability (formerly rated under post-operative residuals, fracture dislocation, right proximal humerus, with post traumatic changes of the right shoulder).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the White River Junction, Vermont Regional Office (RO).

In July 2011, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Upon appeal in January 2014, the Board remanded the Veteran's claims with direction to obtain an updated VA examination.  The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds substantial compliance with the remand instructions and appellate review may proceed.  Id.

By rating decision dated August 2014, the RO granted a rating increase to 30 percent for the Veteran's service-connected right shoulder disability, however, the increase does not represent a total grant of the benefits sought on appeal with respect to that issue.  At this point, the Veteran has not indicated that he wishes to withdraw his appeal.  Therefore, the issue remains before the Board and is adjudicated herein.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The right arm and hand neuropathic symptoms, diagnosed as brachial neuritis, are proximately due to the Veteran's service-connected right shoulder disability.  

2.  The Veteran has undergone total replacement of the right shoulder, and the medical evidence indicates this was likely due to his service-connected disability, as opposed to a post-service fall.

3.  The Veteran has severe, painful limitation of motion, weakness, and muscle atrophy as residuals of his replacement surgery and the service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right brachial neuritis, as secondary to service-connected post traumatic DJD and right shoulder disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a disability rating of 50 percent for service-connected post traumatic DJD and right shoulder disability, residuals of total shoulder replacement, have been met.  38 U.S.C.A. §§  1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5051, 5201 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated June 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all known post-service VA treatment records have been obtained and are contained in the Veteran's claims file. 

The Veteran also was provided with a VA examination in February 2014.  The Board finds the examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his or her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Background 

The Veteran sustained a fracture of the right shoulder in a motor vehicle accident during service, and underwent open reduction and internal fixation of the right shoulder in March 1984.  The Veteran was diagnosed, post operatively with a fracture dislocation of the right shoulder with post-traumatic changes of the right shoulder, with abduction limited to 20 degrees and extension to 10 percent.  The Veteran was granted service-connection for the disability in 1985. 

In March 1994, the Veteran had a non-service connected injury where he fell on ice and landed on his right shoulder.  After the accident, the Veteran reported decreased strength and range of right shoulder motion.  The Veteran submitted a claim for an increased rating, and in November 1994, the RO determined that the increased impairment of the right shoulder was due to injuries from his fall and not due to his service connected injury.  The Veteran underwent a total right shoulder replacement (arthoplasty) in June 1995.  The Veteran is noted to be left handed.

Claim for service connection for right arm and hand neuropathy, as secondary to service-connected right shoulder disability

The Veteran states that right arm and hand neuropathic symptoms began following right shoulder replacement (arthroplasty) surgery in June 1995.  The Veteran claims that his fall in March 1994, aggravated the service-connected condition leading to the surgery and, therefore, the right arm and hand symptoms he now experiences are causally related to his service-connected right shoulder disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)(setting forth a 3 pronged analysis for establishing direct service connection).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, the evidence must demonstrate that the right arm and hand neuropathic symptoms are caused by or aggravated by the service-connected right shoulder disability.

The Veteran reported that he experienced mild to moderate right shoulder pain and stiffness prior to his fall in 1994.  Following the fall, the pain became more severe which led to the right shoulder replacement.  His shoulder pain improved to mild following surgery, but progressively worsened over years thereafter.  The Veteran is generally competent to testify as to pain or other sensations he experiences, but is not competent to offer a diagnosis of a medically complex etiological nature. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Determining the etiology of the Veteran's right shoulder disability as well as its effect on the right upper extremity requires specialized medical expertise.  Thus, remand instructions from the Board in January 2014, requested that the Veteran receive a VA medical examination to evaluate his right shoulder and determine if his total right shoulder replacement was etiologically related to his service-connected right shoulder disability.  The examiner was asked to provide an opinion as follows: (1) if etiologically related, evaluate the shoulder disability as a prosthetic implant and determine the current severity of the disability; (2) if not, evaluate the shoulder disability as an impairment of the humerus and determine the current severity of the disability.  The examiner also was asked to offer an opinion as to whether it was at least as likely as not (50 percent or more probability) that any current disorder resulting in symptoms of right arm and hand neuropathy (claimed as muscle spasms, weakness and loss of sensation) was proximately due to (caused by) the Veteran's service-connected shoulder disability.

In February 2014, the Veteran was afforded the VA examination for his right shoulder disability.  The VA examiner conducted a thorough examination, to include review and consideration of all VA medical center (VAMC) treatment and tests, as well as the Veteran's statements and history of the entire claims file.  

The VA examiner compared X-rays of the shoulder taken in January 1989 and March 1992 (before the fall) with X-rays from March 1994 (after the fall), and noted severe degenerative changes of the glenohumeral articulation and irregular flattened configuration of the proximal head of the humerus, as well as surgical changes and large loose bodies associated with the shoulder joint.  The examiner noted that x-rays done in March 1994 at the time of the fall showed findings that would pre-exist the fall such as flattening and signs consistent with avascular necrosis.  The orthopedic surgeon who performed the shoulder replacement surgery in 1995 noted significant initial trauma and surgery, with subsequent stiffness and increasing pain, but did not mention the interval 1994 fall.  Discharge records also noted the 1984 accident, but not the 1994 fall, as the reason for the shoulder replacement.  The examiner noted that the Veteran's reports of pain and stiffness were corroborated by medical records in 1989 and 1992, prior to the fall.

Ultimately, the examiner concluded that although the right shoulder symptoms were aggravated with the 1994 fall, the medical evidence establishes that the Veteran's total right shoulder replacement was etiologically related to his in-service accident and subsequent service-connected right shoulder disability.  The rationale was that the indications for a right shoulder prosthetic replacement were present before the fall in 1994, and clinical notes at the time of the fall and the 1995 surgery supported aggravation of an existing condition and not an independent cause. 

The finding of the VA examiner regarding the etiology of the right shoulder replacement is significant here because the Veteran asserted that he did not experience right arm and hand pain prior to his surgery.  As the examiner's finding establishes that the service-connected disability necessitated the replacement surgery, any diagnosed condition that is tied to or a result of the surgery may have a service-connected component.

The VA examiner reviewed VA treatment records and noted the following reports of arm and/or hand neuropathic symptoms.  Beginning in March 1995, preoperative evaluation shows 4/5 right hand grip strength.  Postoperative evaluations show numbness of the right index finger and intermittent numbness of right 3-5 digits.  A report from a neurology consult noted onset of neuropathic symptoms 3 months after surgery.  In July 2008, the Veteran reported some pain throughout the shoulder and upper arm, and tingling in the thumb and index finger of the right hand.  In August 2008, during a VA examination, the Veteran reported pain across the mid deltoid and down to just above the elbow, and that he was "grabbing objects wrong", and that the tingling and numbness was a daily occurrence but comes and goes.  At that time, grip strength was 40 pounds right hand, 100 pounds, left.  In April 2009, the Veteran had a neurological evaluation which concluded test results were essentially normal, but did note slowing of the ulnar nerve at the elbow.  Finally, orthopedic progress notes from March 2010 showed clinical concern with right shoulder instability.

Regarding the functional impact of the Veteran's right shoulder disability, the VA examiner noted hand strength (for pushing, pulling, and twisting) as well as hand dexterity (for twisting, probing, writing, touching, and expression) were limited a lot.  He also noted that the Veteran had a hard time using a keyboard.  

Based upon his review of VA treatment, as well as his own examination of the Veteran's shoulder disability, the VA examiner diagnosed the right arm and hand condition as brachial neuritis.  The examiner concluded that it was at least as likely as not that any current disorder resulting in symptoms of right arm and hand neuropathy was proximately due to (caused by) the Veteran's service-connected right shoulder disability.  He based his findings on the evidence of record showing that the right upper extremity altered sensation had its onset and continuity since the 1995 replacement surgery.  He further noted that brachial plexus injuries can occur with shoulder trauma, instability and surgery.  Persistent pain, sensory loss, paresthesia, and weakness also were possible.

During his hearing in July 2011, the Veteran testified that he loses feeling in his right hand.  At work, he can't type or use an adding machine because he can't see whether he is hitting the buttons incorrectly or not, particularly when he is on the phone where he writes with one hand and types with the other.  The Veteran also stated that he has difficulties buttoning his shirt and putting in his hearing aids.  He has also been prescribed medication to prevent spasms in his right hand.

In summary, the Board finds the opinion of the VA examiner persuasive.  The examiner thoroughly evaluated the current condition of the Veteran's shoulder disability, the pre and post-fall VA treatment history, determined that the service-connected shoulder disability necessitated replacement surgery, and concluded with the medical opinion that the arm and hand neuropathy was due to the service-connected disability.  This conclusion also substantiates the Veteran's statements on when he first noticed the right arm and hand symptoms.

Therefore, the Board finds that the right arm and hand neuropathic symptoms, diagnosed as brachial neuritis, are proximately due to the Veteran's service-connected right shoulder disability, and service connection is warranted as secondary to the service-connected right shoulder disability.

Claim for an increased rating, in excess of 30 percent, for service-connected right shoulder disability

The Veteran asserts that he is entitled to an initial disability rating in excess of 30 percent for his service-connected right shoulder disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's right shoulder disability is diagnosed as post traumatic DJD, and is currently rated under diagnostic code (DC) 5003-5201, Arm, limitation of motion, to 25 degrees.  A 30 percent disability rating is designated for a minor extremity (Veteran is left handed), which is the maximum rating authorized by the rating schedule for that diagnosis, to include degenerative changes.  38 C.F.R. § 4.71a, DC 5201.  

The Veteran reported that since the fall in 1994, his shoulder frequently dislocates and he sometimes needs assistance to manipulate it back into alignment.  Dislocations occur approximately once a month.  Following a dislocation, he experiences pain and swelling which can last for a few days.  

The February 2014 VA examination evaluated the severity of his service-connected right shoulder disability.  Range of motion (ROM) measurements were as follows: shoulder flexion 80 degrees, with pain at 45 degrees; abduction endpoint at 55 degrees, with pain at 20 degrees.  On repetitive testing, ROM with 3 repetitions show shoulder flexion ended at 45 degrees, and abduction ended at 20 degrees.  The Veteran had additional limitation in ROM of the shoulder and arm following repetitive-use testing, with functional loss in both the shoulder and arm.  Contributing factors to additional limitation of ROM were less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, and atrophy of disuse.  Regarding muscle strength, the right shoulder abduction was 2/5 and forward flexion was 2/5.  The Veteran's shoulder did not show signs of ankylosis.  A history of mechanical symptoms such as clicking and catching were noted, along with recurrent frequent episodes of dislocation of the glenohumeral joint and guarding of all movements.  Regarding his total shoulder joint replacement, the examiner noted chronic residuals consisting of severe painful motion and/or weakness, and right shoulder catching/popping and give way/slide.  There was no functional impairment of an extremity such that no effective function remains.

In July 2011, the Veteran and his spouse offered testimony before the undersigned VLJ.  During his testimony, the Veteran stated that his shoulder frequently dislocates and if he cannot correct it, he has others help him.  He also stated that since the surgery, he uses his left arm to shake hands.

Based on the examination and the opinions therein - specifically, that the shoulder replacement surgery was necessitated by symptoms of the service-connected condition - the Veteran's disability is more appropriately rated under Diagnostic Code 5051 for shoulder replacement (prosthesis).  A 50 percent rating is granted for the minor extremity since the VA examiner noted that the residuals of the surgery included severe painful motion and weakness, shown by objective testing, and he also has muscle atrophy confirming his reports of difficulty using his shoulder/arm and guarding (protecting) it in his everyday tasks.  This is the maximum rating available for the minor extremity following shoulder replacement surgery, except for a temporary total rating which is assigned for convalescence after the surgery. 

The Board also considered whether any alternative diagnostic codes might serve as a basis for an increased rating.  However, the Board found no others were applicable. 

Extra-schedular Consideration

The Board has also considered whether the Veteran's claim should be referred to the Director of Compensation for extraschedular consideration. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular rating evaluation may be considered where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria is adequate and there is no evidence of an exceptional or unusual disability picture at this time.  The Board finds that the rating schedule is adequate and that referral for extraschedular consideration is not warranted under the circumstances of this case. 

Total disability based on unemployability (TDIU)

Finally, the Board has considered whether the Veteran's service-connected disability prevents him from engaging in regular employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's shoulder or neurological disabilities prevent his ability to work, and the Veteran has not alleged as much.  Indeed, the evidence demonstrates that the Veteran is currently employed, although clearly his right shoulder condition affects his abilities at work.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record and is not warranted at this time.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right brachial neuritis, as secondary to service-connected post traumatic DJD and right shoulder disability, is granted.

Entitlement to a 50 percent rating for service-connected right shoulder disability, with residuals of total shoulder replacement, is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


